Citation Nr: 0304658	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  96-47 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  In a June 2001 decision, the Board 
reopened the veteran's claim for service connection for 
migraine headaches finding that new and material evidence had 
been submitted.  In addition, the Board remanded the case to 
the RO for a de novo review of the claim of entitlement to 
service connection for migraine headaches.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its June 2001 remand.  

The veteran was afforded personal hearings at the RO in 
December 1996 and June 1997.  Transcripts of these 
proceedings have been made a permanent part of the record.  

The Board notes that service connection was denied for a left 
ankle disability in a March 2002 rating decision.  The 
veteran was notified of that determination by a letter dated 
later that month.  After the veteran's notice of disagreement 
was received in June 2002, the RO issued a statement of the 
case.  The veteran has not yet perfected that appeal with 
respect to that matter.  Consequently, it will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The clinical record contains no objective evidence of 
migraine headaches before June 1977.  

3.  Migraine headaches were not present during military 
service or attributable to any incident therein.  


CONCLUSION OF LAW   

Migraine headaches were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim, by means of the discussions in the July 1996, December 
1996 and August 1997 rating decisions, a December 1996 
statement of the case, June 1998, May 1999, December 2000 and 
November 2001 supplemental statements of the case, and June 
2001 Board decision and remand.  She was specifically told 
that there was no evidence showing that she had migraine 
headaches associated with her military service.   The RO also 
notified her by letter dated August 2001 that she needed to 
submit evidence in support of her claim, such as statements 
from doctors who treated her for migraine headaches.  
Specific evidence, including a medical nexus opinion from the 
veteran's doctor, was requested on remand in June 2001.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in August 2001, the RO asked her to specify 
where she had received treatment and solicited releases to 
obtain her private records.  The RO also informed her that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained the 
veteran's VA medical records from the Houston, Texas VA 
Medical Center (VAMC) and her private medical records from 
Grady Memorial Hospital, R. A. Tang, M.D., B. A. Alvarez, 
M.D. and from W. S. Gilmer, M.D.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Factual Background

The veteran's service medical records includes a report of 
medical examination dated in December 1973, at the time of 
the veteran's service enlistment.  The neurological system 
was normal on clinical evaluation.  A report of medical 
history, completed by the veteran in the course of her 
enlistment examination, shows that she denied ever having 
frequent or severe headaches.  An October 1975 health record 
notes that the veteran complained of headaches for the past 
three nights, and of recurrent headache and dizziness.  Viral 
syndrome was diagnosed.  In addition, a report of medical 
examination, dated in December 1976, at the time of the 
veteran's service separation, shows that neurologic clinical 
evaluation was described as normal.  

The report of the initial VA rating examination report, dated 
in June 1977 shows that the veteran complained of headaches 
when her eyes were strained.  The diagnosis was headaches, 
questionably related to vision problems.

A VA neuropsychiatric examination report, also dated in June 
1977, shows that while the veteran complained of experiencing 
migraine headaches, no neurological disorder was diagnosed.  
The examiner noted that the veteran's history of headaches 
was not typical migraine or tension headaches.  The examiner 
further opined that the basic problem appeared to be related 
to chronic eye strain.  

A private medical record from Grady Memorial Hospital, dated 
in July 1978, shows the veteran complained of migraine 
headaches.  She noted that the headaches were occurring more 
often than usual lately, were mostly frontal in nature, and 
that she did not take any medication in order to treat the 
headaches.  

The veteran underwent a VA general medical examination in May 
1992.  At that time, she neither complained of nor was found 
to have migraine headaches.  

The veteran provided testimony at a December 1996 RO hearing.  
At that time, the she indicated that she first had problems 
with headaches in 1975.  She described weakness and a 
sensation almost like blindness on the right side of her 
face.  She added that she had continued to experience similar 
type headaches throughout the remainder of her period of 
active service up to the present time.  She added that she 
was usually disabled for two days after experiencing such 
headaches.  In addition, the veteran was also afforded a 
personal hearing in June 1997.  Concerning her claim relating 
to entitlement to service connection for migraine headaches, 
she testified that the headaches had gotten worse over the 
years, and that while she had been told in the past by 
medical providers that her headaches were related to eye 
strain, she added that she did not have eye strain.  

A VA medical record dated from March 1997 shows that the 
veteran reported that she had a history of migraine headaches 
since 1974.  A June 1997 entry shows that she had headaches 
for 22 years.  A December 1997 report notes that the veteran 
presented complaints of headaches and pressure behind the 
eye.  She reported that she had had headaches since 1975.  

A lay statement dated in October 1998, was submitted by a 
service person who served with the veteran.  This statement 
is to the effect the veteran was observed to suffer from 
headaches during her active service.  In addition, it was 
noted that during one such episode the veteran indicated that 
she had temporarily lost her vision.  

A September 1999 statement from Dr. Tang, a private 
physician, shows that the physician reviewed the veteran's 
service medical records from 1975.  The medical opinion 
offered is to the effect that it was at least as likely as 
not that the veteran suffered a severe migraine vascular or 
atypical headache during her initial transient loss of vision 
episode in her left eye, and that her previous diagnosis of 
eye strain did not mitigate the episodic transient loss of 
vision suffered by the veteran.  The physician provided a 
diagnosis of chronic atypical migraine since 1975.  

The veteran underwent examination conducted on behalf of VA 
by Dr. Alvarez, in July 2000.  A report of this examination 
indicates that the veteran gave a history of an acute onset 
of a migraine- type ophthalmic headache in 1975.  The veteran 
also described the headaches as occurring rather frequently.  
The examining physician noted that the veteran should be seen 
by a neurologist who specifically deals with ophthalmologic 
headaches.  No diagnosis was included as part of the 
examination report.

An August 2000 private neurological consultation examination 
report, received from Dr. Gilmer, shows that VA records 
dating back to June 1977 were reviewed by the examiner.  The 
diagnoses included migraine headaches by history dating back 
to 1975 and atypical left visual loss of uncertain etiology.  

The veteran underwent an additional VA examination in 
September 2001.  At that time, the examiner reviewed the 
veteran's entire clinical record in addition to the current 
findings.  The examiner noted that a review of the service 
medical records showed only one instance when the veteran 
complained of headaches, but that these complaints were 
associated with viral syndrome.  The examiner noted that in 
the postservice years, the veteran did complain of headaches 
in June 1977.  These complaints, however, were associated 
with eye strain that resolved by the use of reading glasses.  
No neurological condition was found at that time.  In the 
late 1990s, the veteran complained of headaches again.  The 
examiner reviewed the medical opinions of the private 
physicians discussed above.  The examiner noted that both 
private physicians found that the date of onset of the 
veteran's headaches was 1975.  The VA examiner of the 
September 2001 examination concurred with previous opinions 
to the extent that they reflect the conclusion that the 
veteran had migraine headaches.  However, as to the date of 
onset the VA examiner noted "I am unable to find any 
objective evidence in the medical records, besides the 
veteran's own assertions, that these headaches did indeed 
start in 1975."  Moreover, the examiner asserted that the 
private medical reports did not establish a medical nexus 
between the veteran's current migraine headaches and her 
years in the military.   

Analysis

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disease of the nervous system, is presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

While the objective clinical record verifies complaints of 
headaches were recorded in the service medical records and in 
the initial postservice years, these complaints were not 
associated with migraine headaches.  Rather, the veteran was 
noted to have viral syndrome and later eye strain.  The first 
documented evidence of migraine headaches is recorded in 
private treatment reports dated in 1978 based on history 
provided by the veteran.  However, migraine headaches were 
not found on the subsequent VA examination, conducted in May 
1992.  

Although the medical opinions provided by Drs. Tang, Alvarez 
and Gilmer have been reviewed their assessment that a 
headache disorder commenced in the 1970s is not supported by 
the clinical evidence and it appears to be the result of the 
veteran's reported medical history.  On the other hand, the 
opinion provided at the most recent official VA examination 
was based on a review of the entire clinical record.  Thus, 
greater evidentiary weight must be ascribed to that opinion.  
The VA examiner could find no clinical basis for establishing 
a nexus between the veteran's currently existing migraine 
headache disorder and her military service.  

While the veteran's contentions and testimony regarding the 
etiologies of her migraines have been reviewed, she is 
advised that her statements are probative only to the extent 
that a lay person can discuss personal experiences.  But, 
generally, lay testimony cannot provide medical evidence 
because lay persons lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to injury, disease or event 
of her military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for migraine headaches.  




ORDER

Service connection for migraine headaches is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

